ease 5:13-cv-00460-l\/1TT document 1-2 Filed 12/13/18 Page 1 of 5

Power of Attorney
Effective Date _/_0/_/§[]_§___
l,do hereby [LegalName],Al<A[Name] U,V\/l °L j/O if 14 -
Aresidemof [city][state] P¢;)w 3 3 r 5/0,#.*/»?5 ) GQ 0 f:"j m\~
Located at [Address] 5 SU 3 ll ct cmr/l i-o»~/\ pa w /<

[city], [srare] [zap code] pa w d e f 5 prlmj\i; 6,4, 5 O 1 17
00 Hereby Appoint [Legal Name] j jl\ m 4 9 l 13 e\( l `
Aresidentof [c;ity][state] ll ij m 61‘/»¢‘ p 61 v`l¢ j l/l< @\/\ 13 am
Located at [Address] ?07 /l/l vt m cL\ e> 5 49 w /Oam< w &»( a\,@+, 30 1

lCitvl, [State] [Zip code] {,,l \:jL\ la w 4 pmc Ml\ qS/lo g

As my attorney-in~fact to act on my behalf for the following purpose(s):

Tc) fw/<e'€arr) 0¢@‘_0'1'_!;( 043/nu /€Qcc( WQ/`L
CL'/\d huS(HBS_S'/OFQ'{~\Q/ro:/ta t`l-‘<) Jm\(/S€'(A

 

This power of attorney is to start to be effective on / / / Z &'/ é § , and shall remain
effective until / / . /C’O\‘_ _€_ V&h

l do hereby grant my attorney-in-fact complete and full authority to act in any reasonable and
necessary manner for the purpose of exercising the above mentioned powers. l also, ratify all
the lawfully performed acts by my attorney~in-fact in exercising those powers.

 

l fully understand and agree that any third party who is given a copy of this Power of Attorney
may act relying on it. l also, agree that revocation of this Power of Attorney is effective as to a
third party only when they receive receipt of an actual notice by the third party. lf due to

` reliance on the Power of Attorney, a third party suffers any loss, l agree to pay for any third
party loss.

 

Go to www.AtYourBusiness.com for more free business forms

~ Case 5:18-cv-OO460-|\/|TT document 1-2 Filed 12/13/18 Page 2 of 5

Applicable Law

This contract shall be governed by the laws of the State of 61 9 ° al "‘in 61 b/O County and
any applicable Federal Law.

W W~ Date[/"'?’q"/3

Signature of Principle

By accepting this appointment and acting under it, l the attorney-in-fact (”Agent”) do hereby assume the
legal responsibilities of an agent.

j:/-%Q % gate //~giy ~)a

Signature of Attorney-in Fact

witness #1) %QM ,)¢é'll@\
%@7¢ @/

 

 

Go to www.AtYourBusiness.com for more free business forms

Case 5:18--cv 00460- l\/|TT Document 1- 2 Filed 12/13/18 Page 3 of 5
Power of attorney legal definition of power of attorney

https; //legal-dictionary. thefreedictionary. com/power+of+attomey_

_ ,~.~t-a-..»~»M_ x .N».W,= wm ._,w =ti.~ ~.._~_s.~» . .-s{. . Mm».t,-w, We_e-~ -

Ads by Goog|e related to power of attorney

 

Q rockeflawyer.com ' Free Power of Attorney Form - Free to Print, Save & Download
Answer Simp|e Questions To Make Your Power of Attorney. Start Now!
Over 40MM Docs Created ~ Mobile & Desktop - Finish Docs ln Minutes ~ Rocket Lawyer Guarantee

Durable Power of Attorney Power of Attorney, Child
Last Will and Testament Simp|e Will
Complete Will

power of attorney

Also found in: Dictionary, Thesaurus, l\iledica|, Financial, Acronyms, Encyclopedia, Wikipedia.
Related to power of attorney: Enduring Power of Attorney

Power of Attorney

A written document in which one person (the principal) appoints another person to act as an agent on his or her beha/f, thus
conferring authority on the agent to perform certain acts or functions on behalf of the principal. Powers of attorney are routinely
granted to allow the agent to take care of a variety of transactions for the principal, such as executing a stock power, handling a
tax audit, or maintaining a safe-deposit box. Powers of attorney can be written to be either general (full) or limited to special

circumstances. A power of attorney generally is terminated when the principal dies or becomes incompetent but the principal
can revoke the power of attorney at any time.

A special type of power of attorney that is used frequently is the "durable" power of attorney A durable power o`f attorney differs
from a traditional power of attorney in that it continues the agency relationship beyond the incapacity of the principal. The two
types of durable power of attorney are immediate and "springing." The first type takes effect as soon as the durable power of
attorney is executed The second is intended to "spring" into effect when a specific event occurs, such as the disability of the

principa|` Most Often"dur.ab'e powers of attorney are created to deal with decisions involving either property management or
HEALTH cARE. __,

Durable.powers of attorney have become popular because they enable the principal to have her or his affairs handled easily
and inexpensiver after she or he has become incapacitated Before the durable power of attorney was created, the only way to
handle the affairs of an incapacitated person was to appoint a guardian, a process that frequently involves complex and costly
court proceedings, as well as the often humiliating determination that the principal is wholly incapable and in need of protection

With a durable power of attomey, on the other hand, a principal can appoint someone to handle her or his affairs after she or
he becomes incompetent and the document can be crafted to confer either general power or power in certain limited
circumstances. Because no judicial proceedings are necessary, the principal saves time and money and avoids the stigma of
being declared incompetent

The concept of the durable power of attorney was created in 1969 when the National Conference of Commissioners on
Uniform State Laws promulgated the Uniform Probate Code (U.P.C. § 5-501). Ten years later, the provisions of the code
dealing with the durable power of attorney were modified and published as the Uniform Durable Power of Attorney Act (UDPA).
All tifty states recognize some version of the durable power of attomey, having adopted either the UDPA or the Uniform Probate
Code, or some variation of them. Versions of the durable power of attorney vary from state to state. Certain powers cannot be
delegated, including the powers to make, amend, or revoke a will1 change insurance beneficiaries contract a marriage, and
vote.

Further readings

-- Case 5:18-cv-OO460-l\/|TT document 1-2 Filed 12/13/18 Page 4 of 5
lnsel, Michae| S. 1995. "Durable Power Can Al|eviate Effects of Client's lncapacity." Estate Planning 22 (February).

Rains, Ramona C. 1996. "Planning Tools Available to the Elderly Client.“ American Journal of Tn'al Advocacy 19 (spring).
Cross-references

Living Will.

West‘s Encyclopedia of American Law, edition 2. Copyright 2008 The Gale Group, lnc. All rights reserved.

power of attorney

n. a written document signed by a person giving another person the power to act in conducting the signer‘s business, including
signing papers, checks, title documents, contractsl handling bank accounts and other activities in the name of the person
granting the power. The person receiving the power of attorney (which means agent) is "attorney in fact" for the person giving
the power, and usually signs documents as "l\/lelinda Hubbard, attorney in fact for Guilda Giver." There are two types of powers
of attorney: a) general power of attorney which covers all activities and b) special power of attorney which grants powers
limited to specihc matters, such as selling a particular piece of real estate, handling some bank accounts, or executing a limited
partnership agreement A power of attorney may expire on a date stated in the document or upon written cancellation Usually
the signer acknowledges before a notary public that he/she executed the powerl so that it is recordable if necessary, as in a
real estate transaction.

Copyn`ght © 1981-2005 by Gerald N. Hill and Kathleen T. Hi||. All Right reserved.

power Of attorney an authority given by one person to another to act in his absence.

Col|ins Dictionary of Law © W.J. Stewart. 2006

POWER OF A'l'l'ORNEY. Vide Letter of attomey, and 1 Nlood. Or. Cas. 57, 58.

A Law Dictionary. Adapted to the Constitution and Laws of the United States. By John Bouvier. Published 1856.

Ads by Google related to: power of attorney

brmmlaw.com ' Power of Attorney - Thousands of Clients Served
(248) 206'3183 Put 90+ Years' Combined Legal Experience to Work for Youl Free Consultations.
Out Attorneys Estate Planning Attorney

Local Wills Attorney Contact Us Today
Living Trusts Attorney Why Choose Us

Free Power of Attorney Forms - Download and Print, 100% is
Free.

Create a Fully Customized Power of Attorney. Edit and Print for Immediate Use. las/depot.com/Gnlinei"orms

Advertisement. Bad banner? Please let us know Remove Ads

| Copyright © 2003-2018 Farlex, lnc

Disclaimer

Case 5:18-cv-OO460-l\/|TT |ijocument 1-2 Filed 12/13/18 Page 5 of 5

All content on this website, including dictionary, thesaurus, |iterature, geography, and other reference data is for
informational purposes only. This information should not be considered complete, up to date, and is not intended
to be used in place of a visit, consultation, or advice of a legal, medical, or any other professional.

